Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/695,774 filed on April 05, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
4.	The title of the invention has been amended as “MEMORY DEVICES INCLUDING STEP SHAPE ELECTRODE AND METHODS FOR FORMING THE SAME”

Drawings
5.	The drawing objection has been withdrawn per the applicant’s response dated on 04/05/2021.
 
Claim Rejections - 35 USC § 112
6.	The rejection of claim 6, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn per the applicant’s response dated on 04/05/2021.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



9.	Claims 1-5, 7-10, 13-19 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being  anticipated by Okamoto et al. (2015/0262864 A1).
Regarding independent claim 1, Okamoto et al. discloses a method of forming memory devices (Figs. 1-8, ¶79), comprising:
forming a first electrode (106 1st wiring, ¶79);

forming a dielectric layer (108/109, ¶80) over the resistive switching layer (107);
forming a first opening (111 via hole, ¶80) in the dielectric layer (108/109), wherein the first opening (111) passes through the dielectric layer (108/109) and exposes the resistive switching layer (107, see Fig. 1);
forming a first trench (opening formed for wiring pattern, ¶89, see Fig. 6) in the interlayer insulating film (109), wherein the first trench is directly above the first opening (111, see Fig. 6 as mentioned in the prior limitations); and
forming a second electrode (117/119 barrier/2nd wiring, ¶92) having a step shape in the first opening and the first trench (see Fig. 8).
Regarding claim 2, Okamoto et al. discloses wherein (Figs. 1-8) forming the second electrode (117/119 2nd wiring, ¶92) comprises:
conformally forming a barrier layer (117, ¶92) in the first opening (111 via hole through 108 insulating layer, see Fig. 1) and the first trench (opening through 109 insulating layer, Fig. 6); and
forming a bulk layer (118 via plug, ¶92) in remaining portions of the first opening (111 via hole) and the first trench (opening for forming 119), wherein the bulk layer (118) comprises copper (Cu layer, ¶92), silver, or a combination thereof.
Regarding claim 3, Okamoto et al. discloses wherein (Figs. 1-8) the barrier layer (117 TaN/Ta, ¶92) comprises tantalum, tantalum nitride, or a combination thereof (117 TaN/Ta, ¶92).
Regarding claim 4, Okamoto et al. discloses wherein (Figs. 1-8) a width of the first trench (opening formed for second wiring 119, see Fig. 8) is wider than a width of the first opening (111 via hole, see Fig. 1).

Regarding claim 5, Okamoto et al. discloses wherein (Figs. 1-8) the first trench (opening formed for second wiring 119, see Fig. 8) is formed after the first opening (111 via hole).
Regarding claim 7, Okamoto et al. discloses wherein (Figs. 1-8) a bottom surface of the second electrode (117/119) is smaller than a top surface of the resistive switching layer (107 SiN, ¶68).
Regarding claim 8, Okamoto et al. discloses wherein (Figs. 1-8) the resistive switching layer (107 silicon nitride, ¶24 same material as the applicant quoted in the original spec. [0013]) comprises nitride (SiN, ¶68), carbonitride, or a combination thereof.
Regarding claim 9, Okamoto et al. discloses wherein (Figs. 1-8) the resistive switching layer (107 silicon nitride, ¶68) comprises silicon nitride (SiN, ¶68), silicon carbonitride, or a combination thereof.
Regarding claim 10, Okamoto et al. discloses wherein (Figs. 1-8) the first electrode (106 1st wiring) comprises copper (Cu layer, ¶79), silver, or a combination thereof.
Regarding independent claim 13, Okamoto et al. discloses a memory device (Fig. 8), comprising:
a first electrode (106 1st wiring, ¶79);
a resistive switching layer (107, ¶79 made of same material ‘SiN’ ¶68 as the applicant disclosed in the original spec. [0013] and can be considered as the resistive switching layer) disposed over the first electrode (106); and
a second electrode (117/119, ¶92) disposed over the resistive switching layer (107) and having a step shape (see Fig. 8), wherein a bottom surface of the second electrode (117/119) is smaller than a top surface of the resistive switching layer (107).
Regarding claim 14, Okamoto et al. discloses wherein (Fig. 8) the second electrode (117/119 barrier/2nd wiring, ¶92) comprises:
a bulk layer (119) comprises copper (Cu layer, ¶92), silver, or a combination thereof; and
a barrier layer (117 TaN/Ta, ¶92) disposed between the bulk layer (119) and the resistive switching layer (107 SiN, ¶68) and extending to a sidewall of the bulk layer (119).
Regarding claim 15, Okamoto et al. discloses wherein (Fig. 8) the barrier layer (117 TaN/Ta, ¶92) comprises tantalum, tantalum nitride, or a combination thereof (117 TaN/Ta, ¶92).
Regarding claim 16, Okamoto et al. discloses wherein (Fig. 8) a width of a portion of the second electrode (119) away from the resistive switching layer (107) is greater than a width of a portion of the second electrode (118) adjacent to the resistive switching layer (107).
Regarding claim 17, Okamoto et al. discloses wherein (Fig. 8) the resistive switching layer (107 silicon nitride, ¶68) comprises nitride (SiN, ¶68), carbonitride, or a combination thereof.
Regarding claim 18, Okamoto et al. discloses wherein (Fig. 8) the resistive switching layer (107 silicon nitride, ¶68) comprises silicon nitride (SiN, ¶68), silicon carbonitride, or a combination thereof.
Regarding claim 19, Okamoto et al. discloses wherein (Fig. 8) the first electrode (106) comprises copper (Cu wiring, ¶79), silver, or a combination thereof.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (2015/0262864 A1) as applied to claim 1 above, and further in view of  Jung et al. (2014/0042567 A1).
Regarding claim 6, Okamoto et al. teaches all of the limitations of claim 1 from which this claim depends.
Okamoto et al. is explicitly silent of disclosing wherein the first opening is formed after the first trench.
Jung et al. teaches wherein (Figs. 28-29) the first opening (315 via opening, see Fig. 29) is formed after the first trench (314 trench, see Fig. 28).
.

Allowable Subject Matter
13.	Claims 11-12, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11 recites “further comprising: 2forming a second opening in the dielectric layer, wherein the second opening 3passes through the resistive switching layer and exposes the first electrode; 4forming a second trench in the dielectric layer, wherein the second trench is 5directly above the second opening; and 6forming the second electrode in the first opening, the first trench, the second 7opening, and the second trench”.

Claim 20 recites “further comprising a third 2electrode disposed over the first electrode and passing through the resistive switching 3layer, wherein a material of the third electrode is the same as a material of the second electrode”.

Response to Arguments
14.	This action is responsive to applicant’s response filed on April 05, 2021. Therefore, the case has been re-opened as continual prosecution and made further rejections based on the new grounds of citing new references of Okamoto et al. (2015/0262864 A1) and Jung et al. (2014/0042567 A1) in the current office action.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819